EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Sitko on June 11, 2021.
The application has been amended as follows: 
CLAIM 1:
In line 33, replace “first” with --second--.
CLAIM 8:
In the next to last line, replace “a” before “farthest” with --the--.
Drawings
The drawings were received on August 26, 2019.  These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim 
CLAIM 13:
“means for measuring a current” is considered to correspond to the sensor 32 for each switching device (24 and 26).
“means for determining that a fault current is present” is considered to correspond to the programmed logic for the controller 34 for each switching device (24 and 26).
“means for opening a switch in each of the switch devices” is considered to correspond to the programmed logic for the controller 34 for each switching device (24 and 26).
“means for initiating a current pulse in a farthest upstream switching device” is considered to correspond to the programmed logic for the controller 34 for the upstream switching device 24.
“means for analyzing the current flow through the farthest upstream switching device” is considered to correspond to the programmed logic for the controller 34 for the upstream switching device 24.

“means for temporarily changing the TCC curve of the farthest upstream switching device to a second TCC curve” is considered to correspond to the programmed logic for the controller 34 for the upstream switching device 24.
“means for initiating a current pulse for a second pulse duration time in a next farthest upstream switching device” is considered to correspond to the programmed logic for the controller 34 for the switching device 26.
 “means for temporarily changing the TCC curve of the farthest upstream switching device from the second TCC curve to a third TCC curve” is considered to correspond to the programmed logic for the controller 34 for the upstream switching device 24.
“means for analyzing the current flow through the next farthest upstream switching device” is considered to correspond to the programmed logic for the controller 34 for the switching device 26.
“means for closing the switch in the next farthest upstream switching device” is considered to correspond to the programmed logic for the controller 34 for switching device 26.

“means for detecting that the fault current has returned in the next farthest upstream switching device” is considered to correspond to the programmed logic for the controller 34 of the switching device 26.
“means for opening the switch in the next farthest upstream switching device” is considered to correspond to the programmed logic for the controller 34 of the switching device 26.
CLAIM 14:
“means for temporarily changing the TCC curve of the next farthest upstream to the third TCC curve” is considered to correspond to the programmed logic for the controller 34 of the switching device 26.
CLAIM 15:
“means for initiating a current pulse in a following next farthest upstream switching device” is considered to correspond to the programmed logic for the controller 34 of a switching device downstream from switching device 26 (not shown).
Allowable Subject Matter
Kouroussis et al (2019/0341213) teaches a system for controlling multiple switching devices as seen in Figure 1 that comprises a solid state breaker (SSCB) 102 as a main breaker and several downstream mechanical breakers 104 (paragraph 25).  The SSCB utilizes sensors 218 to determine whether a fault current has occurred and temporarily switches off (paragraph 35).  The SSCB then provides pulses of the fault current at acceptable levels to the downstream breakers 104 in an effort to have one of the downstream breakers nearest the fault location to open (paragraphs 39-40).  If the fault is not cleared by one of the downstream breakers after a predetermined number of pulses are delivered, the SSCB opens to interrupt the fault current (paragraph 44).  Kouroussis effectively teaches detecting a fault current, opening the farthest upstream switch as a result, initiating a current pulse in the farthest upstream switch, and continuing the initiate current pulses until the detected current indicates that a fault current is cleared by a downstream breaker or the number of current pulses initiated exceeds a set threshold.  
However Kouroussis fails to teach changing the time current characteristic for any of the switching devices or initiating current pulses in the downstream breakers as claimed.
Kennedy et al (10,276,321) teaches a distribution system as seen in Figure 4 that comprises a main breaker 408 and a number of downstream intelligently 
However Kennedy fails to teach the initiating of current pulses in any of the switching devices as claimed.  
A potential combination of Kouroussis as modified by Kennedy was contemplated by the Examiner and would result in the downstream breakers 104 of Kouroussis being replaced with the intelligent breakers 410 of Kennedy that would be capable of having their time current characteristics adjusted.  However, such a combination would still fail to teach adjusting the time current characteristics of any of the switching devices as a result of a detected fault current or initiating a current pulse in any of the downstream breakers as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        6/11/21